Opinion of the Court
Duncan, Judge:
The issue before us in this ease questions the validity of a search, authorized by the appellant’s commanding officer, of an off-post civilian residence in Okinawa.
For the reasons set forth in United States v Mitchell, 21 USCMA 340, 45 CMR 114 (1972), we hold that the search was invalid. Since all the Government’s evidence as to the charged offenses resulted from the illegal search, reversal is required.
The decision of the Court of Military Review is reversed. The record of trial is returned to the Judge Advocate General of the Army. The charges and specifications are ordered dismissed.
Chief Judge DARDEN and Judge Quinn concur.